Pennewill, C. J.,
delivering the opinion of the Court:
We can see no distinction between the case now before us and the case of Thomas vs. Mariner, 5 Pennewill 571. We understand Mr. White’s contention to be that that case is wrong in principle and should be overruled.
I find that I sat in that case. My recollection is that when we decided that case, the cases laying down a different’ rule in Marvel’s reports and in 6 Houston were before the Court. In laying down a different principle in the Mariner case, we held that we ought to be as liberal as we could in passing upon records of Justices of the Peace, who are not lawyers, and if the record contained the facts which were necessary to make that certain which should be certain, that ought to be sufficient. While a better practice would be to have the interest ascertained or calculated upon the rendition of the judgment and enter a judgment for a sum certain, yet the record, in the Mariner case, as in this case, did contain the facts from which it could easily be made certain; and in this case, as in that, we overrule th exceptions and affirm the judgment below.